Citation Nr: 0320450	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased evaluation for service 
connected residuals of a shell fragment wound to the right 
shoulder, with retained foreign body and painful scar, 
currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  He received a Combat Infantryman Badge, Purple Heart 
Medal, a Bronze Star Medal, an Air Medal and Vietnam 
Gallantry Cross with Palm.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from two rating decisions of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 1998 the RO denied the 
veteran's claim for an increased evaluation, in excess of 10 
percent, for his service-connected residuals of a shell 
fragment wound (SFW) to the right shoulder with retained 
foreign body, painful scar and mild ulnar sensory neuropathy.  
The RO denied the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) in a February 1999 
rating decision.  

The Board remanded these issues in November 2000.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  

In a September 2002 rating decision the RO granted service 
connection for right ulnar sensory neuropathy as secondary to 
the service connected disability of residuals of a shell 
fragment wound to the right shoulder, with retained foreign 
body.  A separate 10 percent rating was assigned for right 
ulnar sensory neuropathy.  Hence, the issue on appeal is 
entitlement to an increased evaluation for the service 
connected residuals of a shell fragment wound to the right 
shoulder, with retained foreign body and painful scar, 
currently rated as 10 percent disabling.  

The issue of entitlement to an increased evaluation for 
service connected residuals of a shell fragment wound to the 
right shoulder, with retained foreign body and painful scar 
will be addressed in the remand portion of this decision.  




FINDING OF FACT

The veteran's symptoms and treatment after service have been 
attributed by competent medical evidence to his chronic use 
of illicit drugs.  


CONCLUSION OF LAW

The criteria for service-connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The June 2002 RO letter as well as the September 2002 
Supplemental Statement of the Case informed the veteran of 
the evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in July 1998, August 1999 and February 2003.  
See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App.  
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service-connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

The August 1989 to September 1989 VA hospitalization record 
showed that the veteran was hospitalized for cocaine 
dependence, heroine dependence and alcohol abuse episodic.  

VA outpatient treatment records show that the veteran was 
seen for several psychiatric disorders and substance abuse.  
In June 1998 the diagnoses were PTSD, major depressive 
disorder, recurrent, moderate, and opiate dependence.  The 
July 1998 diagnoses were PTSD, major depressive disorder and 
opiate dependence in early remission.  In August 1998 the 
diagnoses were heroin dependence and PTSD.  Between October 
1998 and November 1998 the veteran underwent methadone 
treatment and detoxification.  

In March 1999 a VA Ph.D. wrote that the he conducted an 
initial evaluation of the veteran in June 1998 and diagnosed 
him with PTSD due to his combat experiences.  The VA Ph.D. 
stated that the veteran also met the criteria for major 
depressive disorder (recurrent, moderate) and opiod 
dependence in early, sustained remission (on agonist 
therapy).  Since the VA Ph.D.'s initial meeting with the 
veteran, he followed all treatment recommendations that 
include participation in the outpatient drug treatment 
program and participation in the PTSD/relapse group.  The 
veteran was taking fluoxetine, hydroxyzine, and remained on a 
small dose of methadone.  

The August 1999 VA examination diagnostic impressions were 
major depressive disorder, recurrent and multiple substance 
abuse and dependence (primarily heroin).  The VA examiner 
summarized that the veteran reported some symptoms, which 
were consistent with PTSD; some of the symptoms could be more 
parsimoniously explained or would appear to be a more primary 
disorder at the present time, i.e., depressive illness.  Even 
with all of his symptoms taken into account, although he 
comes close, it is not clear that he meets the full 
diagnostic criteria for PTSD at this time, though he 
certainly may have met this criteria at some point in the 
past, particularly in the first few years following his 
release from the military.  While depressive symptomatology 
is often associated with PTSD, from his self-report, the 
major factors contributing to his depression appeared to be 
largely independent of this psychological trauma he may have 
experienced in the military.  Conversely, the current 
stressors, including depressive illness, many often help to 
bring out or exacerbate more latent PTSD symptomatology.  
This would appear to be a more likely scenario in this case.  
The veteran still continued to be plagued by drug addiction, 
a condition which likely had its roots during his tour in 
Vietnam and to the drugs that were available at that time.  

The February 2003 VA examination diagnostic impressions were 
depressive disorder, not otherwise specified and episodic 
polysubstance abuse.  The VA examiner wrote that the veteran 
gave a history of chronic depression, which he associated 
with his Vietnam experiences.  He gave a history of some 
elements of PTSD but the description at the time of the 
examination did not meet the full criteria for PTSD.  

The Board's November 2000 remand was for the specific purpose 
of having the veteran undergo a VA psychiatric evaluation to 
obtain a medical opinion concerning the cause of his 
diagnosed psychiatric disorders to date.  And he underwent 
the requested evaluation in February 2003.  But at the 
conclusion of it, the examining VA physician indicated that 
likely, the veteran experienced more intense symptoms and may 
have met the full criteria in the years shortly after his 
return from Vietnam.  He currently did not meet the criteria 
for major depression but had some elements of a chronic 
dysthymic disorder.  The veteran's depression could be 
substance induced from time to time.  The veteran admitted to 
current episodic substance abuse, the degree to which was 
hard to determine.  That VA examiner cited specific medical 
and other evidence in the record as rationale for his 
opinion.  

The August 1999 and February 2003 VA examination medical 
opinions were from psychiatrists, who have medical degrees 
and expertise in the specific subject matter at issue, 
psychiatric disorders, whereas the March 1999 a VA doctor, 
although a Ph. D. does not have a medical degree.  The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  So it 
stands to reason that the opinions of the August 1999 and 
February 2003 VA physicians deserve more consideration and 
weight than the contrary opinions of, say, a Ph. D.  See 
Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  See, too, Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Timberlake v. Gober, 14 Vet. App. 122, 
128 (2000); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

And in these types of situations, where there is evidence 
both for and against the claim, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Obviously, this responsibility is more difficult 
when, as here, opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and that there must be plausible 
reasons for favoring one opinion over another.  Evans, 12 
Vet. App at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Here, though, there are, for the reason stated.  And although 
the Board may not ignore the opinion of a treating clinician 
such as the VA Ph. D., the Board certainly is free to 
discount the probative value of his statements, so long as 
the Board provides an adequate explanation of the reasons and 
bases for doing this.  See Sanden v. Derwinski, 2 Vet. App. 
97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 
169 (1991).  


ORDER

Service connection for PTSD is denied.  


REMAND

The RO has rated the veteran's service connected residuals of 
a shell fragment wound to the right shoulder, with retained 
foreign body and painful scar as 10 percent disabling under 
Diagnostic Code 7804, for superficial scars.  38 C.F.R. 
§ 4.118 (2002).  

The Board remanded this issue in November 2000 for a VA 
examination.  Specifically, the VA examiner was to describe 
in detail the scar found on the right shoulder.  The examiner 
was requested to indicate whether it is a residual of the 
service connected shell fragment wound of the right shoulder.  
Color photographs of the scar were to be taken and attached 
to the examination report.  In addition, the examiner was 
requested to indicate whether the scar was poorly nourished 
with repeated ulceration, was tender and painful on objective 
demonstration and whether the scar caused limitation of 
function of the right shoulder.  Although the veteran was 
examined in February 2003 the VA examiner did not provide the 
requested information with regard to the scar.  According to 
Stegall v. West, 11 Vet. App. 268 (1998), when a case is 
remanded by either the Court or by the Board, a veteran has, 
as a matter of law, the right to compliance with that remand.  
Since the Board must ensure that the instructions of a remand 
are complied with, failure to do so would constitute error on 
the part of the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
dermatological examination of his 
service-connected residuals of a shell 
fragment wound to the right shoulder, 
with retained foreign body and painful 
scar.  The veteran's claims folder, with 
a copy of this remand should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  

2.  The dermatologist is requested to 
comment on the extent of the functional 
limitations caused by the above mentioned 
disability.  The dermatologist is 
requested to describe in detail the scar 
found on the right shoulder.  Color 
photographs of the scar should be taken 
and attached to the examination report.  
In addition, the dermatologist is 
requested to indicate whether the scar is 
poorly nourished with repeated 
ulceration, is tender and painful on 
objective demonstration and whether the 
scar causes limitation of function of the 
right shoulder.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  

4.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claim.  See 38 C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

